Citation Nr: 0319645	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  95-18 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.30 based on a period of 
convalescence from July 12, 1993, to September 1, 1993.

2.  Entitlement to a compensable disability rating for 
hemorrhoids, post-operative, on and after September 1, 1993.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A rating decision was issued in June 1991 that granted 
service connection for hemorrhoids and assigned a 
noncompensable disability rating.  The veteran voiced 
disagreement with his disability rating determination and a 
Statement of the Case (SOC) was issued in March 1994.  The 
veteran did not filed a timely appeal.  See 38 C.F.R. 
§ 20.302 (2002).  Instead, the veteran's August 1994 VA Form 
I-9 was accepted as a notice of disagreement with the October 
1993 rating decision.  The veteran was notified via a 
February 1995 SOC that he had not filed a timely substantive 
appeal but that his correspondence had been accepted as a 
notice of disagreement.  In March 1995, the veteran filed a 
timely substantive appeal vis-à-vis the determinations of the 
RO contained in the October 1993 rating decision.


REMAND

In correspondence received in March 1995, the veteran 
requested a hearing before a Veterans Law Judge (VLJ), 
formerly known as a Member of the Board.  In subsequent 
correspondence, the veteran indicated that he was 
incarcerated and would be unable to report for a hearing but 
that he would inform the RO when he was released and 
available to report for a hearing.  In May 2003 
correspondence, the veteran indicated that he was no longer 
incarcerated.  The veteran has not been afforded such a 
hearing and, as such, a remand is in order.  See 38 C.F.R. 
§§ 20.702, 20.704 (2002).



Accordingly, this case hereby is REMANDED to the RO for the 
following:

The RO should contact that veteran and 
clarify if he still desires a hearing 
before a VLJ.  If appropriate, the 
veteran should then be scheduled for a 
hearing at the earliest opportunity, and 
notify him of the date, time, and 
location of the hearing.  If, for 
whatever reason, he decides that he no 
longer wants a hearing before a VLJ, then 
this should be documented in the record.  
Also, if he fails to report for the 
scheduled hearing without good cause, 
this also should be documented in the 
record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




